Title: To George Washington from Ephraim Blaine, 19 July 1780
From: Blaine, Ephraim
To: Washington, George


					
						Please your Excellency
						Camp Prakeness July. 19th 1780
					
					The prospects of future supplies for your Army and the manner in which they are to be procured is a matter of the utmost Consequence, and gives me great Uneasiness, which I think my duty to represent to your Excellency in Order if possible to remidy the same before it may be too late.
					Sundry of the States have Complyed with the requisitions of Congress and appointed their Agents and Contractors to Execute their Purchases. Others of the States have not come into the measure but have Appointed Agents & made them Subject to my Orders, those who have Complyed with the requisitions of Congress have neither made their Contractors subject to my directions or Military Law—A great Majority of those Persons are People who have not the least Idea of the daily Consumption of the Army, and the bad Consequences should those supplies fail; I have it not in my power to bring them to Account should they prove Delinquents in Answering my demands, which I have many reasons to doubt will be the Case.
					My Deputies have principally been Oblidged to desist from Purchasing some Months past, The Continental Magazines nearly Exhausted of every Specie of Provisions, such of my People as have a Privilidge to purchase are often without Money, when they have it are Oblidged to Use Arguments with the People to Purchase such Articles as they have to Spare—Congress have given a Permission to the French Consul to purchase Provisions where it may suit him for the French Fleet and Armament, And if the New States Money will not Answer the Purpose of

Procuring his Supplies, He is to make such Other Payments as may Answer (which of Course will be hard Money) this will Effectually prevent my Assistants from Obtaining a single Article untill this Gentleman’s Purchases are Compleat, what Inducement Congress had for granting a Priviledge to the Consul of their Ally’s which their Own Agents were deprived off is to me a matter of Astonishment and Concern, when at the same time the States were Called upon by that Body for a Sufficient supply of Provisions for the whole, the Consequence of which will be your Army will Starve if Force and Active Exertions are not used to procure their Supplies, in this Situation is my Department, without Money, without means of Obtaining the Supplies, your Excellency looking to me for the Support of the Troops, and liable to your Displeasure should I fail—I must therefore beg Leave to inform you that I Cannot on any Account whatever be Answerable to your Excellency for the wants of the Army, At the same time be Assured of my Utmost Exertions and Constant Attention to procure the Supplies as far as in my power, or untill some mode is pointed Out by Congress which may have the desired Effect.
					The Season now fast Advancing in which I Ought to be making preparation for Laying up Magazine’s of Salt Provisions near where your Excellency may suppose the Winter Cantoonments of the Army will be, without which the Troops can never be regularly Supplied, as it will be Necessary to prepare large Quantities of Salt, and have Cooper’s Employed to prepare Stuff for Barrells, would request your approbation in Nameing those places—The southern District will Scarsely be able to feed the Troops now on that Station, the Supplies of flour come in very slowly in the Middle States, Indeed little can be Expected before the Winter, Except from the State of Maryland (without Force is Used) The Bankers will not be able to fulfill their Engagements for some Considerable time, Pennsylvania will furnish a Considerable Quantity of Rum and Salt, And I hope with what little Beef we can pick up the Eastern Department will afford a tolerable supply of live Cattle, There is now upon the Communication from the Head of Elk, Trenton & the upper Road to New Windsor, Five thousand barrells of Flour (Exclusive of what the Merchants have) which is the residue of Our Continental Supplies. I Remain with all due Respect, Your Excellencies Most Obedient and Most Humble servt
					
						Eph. Blaine C.G.P.
					
				